Case 1:17-cv-00532-HG-RT Document 196 Filed 03/08/19 Page 1 of 2   PageID #: 4454

                                 MINUTES



   CASE NUMBER:         CV 17-00532 HG-RT
   CASE NAME:           Clifford McArthur Rigsbee, Individually,
                        and as Personal Representative of the
                        Estate of Clifford Meredith Rigsbee,
                        deceased v. City and County of Honolulu
   ATTYS FOR            Howard G. McPherson, Esq.
   PLAINTIFF:           John T. O'Connell, Esq.
   ATTYS FOR            Randall K. Schmitt, Esq.
   DEFENDANT:           Sabrina M. Kawana, Esq.


        JUDGE:    Helen Gillmor            REPORTER:     Gloria Bediamol

        DATE:     March 8, 2019            TIME:         3:10pm-3:28pm


  COURT ACTION:                            EP:         SETTLEMENT ON THE
                                                       RECORD

  Settlement on the Record held.

  The Parties have informed the Court that they have reached a
  settlement. The terms of a valid and binding settlement
  agreement have been stated on the record that include:

        (1) Plaintiff agrees to settle and dismiss with
            prejudice all claims brought or that could have
            been brought on behalf of himself and as
            representative of the Estate against the Defendant
            relating to the death of Clifford Meredith
            Rigsbee.

        (2) Defendant agrees to pay the sum of $5.25 million
            dollars as general damages to Plaintiff with an
            option to structure funds to be determined. If
            Plaintiff decides to structure some of the
            settlement, the structure company must be approved
            by AIG.

        (3) Plaintiff will indemnify and hold the Defendant
            City and County of Honolulu harmless with respect

                                       1
Case 1:17-cv-00532-HG-RT Document 196 Filed 03/08/19 Page 2 of 2   PageID #: 4455
             to any and all further claims made by, through, or
             under the Plaintiff, including those by Amy
             Wheatley or Jennifer Cooney relating to the death
             of Clifford Meredith Rigsbee.

        (4) The settlement is subject to approval by the
            Honolulu City Council with settlement funds to
            Plaintiff’s counsel to be tendered in trust for
            Plaintiff within 90 days of such approval.

             The Court retains jurisdiction pending approval by
             the Honolulu City Council. The matter is stayed
             pending a decision on the settlement by the
             Honolulu City Council. No further discovery will
             be permitted if the Honolulu City Council does not
             approve the settlement.

        (5) The settlement will not affect in any way the
            pension benefit payments payable to Clifford
            McArthur Rigsbee as a result of the death of
            Clifford Meredith Rigsbee.

        (6) Each party will pay their own attorneys’ fees and
            costs.

       The terms are a binding and enforceable agreement in
  and of themselves and can only be modified by mutual
  agreement.

  The Trial Date set for March 12, 2019 is VACATED.

  Defendant shall promptly notify the Court and Plaintiff’s
  counsel when a decision is made by the Honolulu City Council
  as to the Parties’ settlement agreement.

  The Parties shall inform the Court as to the status of the
  decision by the Honolulu City Council by June 17, 2019.

  If the matter remains pending, a Status Conference shall be
  held on September 10, 2019, at 10:30 a.m., before Judge
  Gillmor. The matter may be reset for trial if the
  settlement has not been approved.


  Submitted by: Mary Feria, Courtroom Manager




                                       2
